Title: From George Washington to the Society of the Cincinnati of Massachusetts, 27 October 1789
From: Washington, George
To: Society of the Cincinnati of Massachusetts


          
            Gentlemen,
            Boston, October 27th 1789
          
          In reciprocating, with gratitude and sincerity, the multiplied, and affecting gratulations of my fellow-citizens of this commonwealth, they will all of them, with justice, allow me to say that none can be dearer to me than the affectionate assurances which you have expressed—dear, indeed, is the occasion, which restores an intercourse with my faithful associates in prosperous and adverse fortune—and inhanced are the triumphs of peace, participated with those, whose virtue and valour so largely contributed to procure them. To that virtue and valour your country has confessed her obligations: Be mine the grateful task to add the testimony of a conviction, which it was my pride to own in the field, and it is now my happiness to acknowledge in the enjoyments of peace and freedom.
          Regulating your conduct by those principles, which have heretofore governed your actions as Men, Soldiers, and Citizens, you will repeat the obligations conferred on your country—and you will transmit to posterity an example, which must command their admiration, and obtain their grateful praise.
          Long may you continue to enjoy the endearments of fraternal attachment, and the heartfelt happiness of reflecting that you have faithfully done your duty! While I am permitted to possess

the consciousness of that worth, which has long bound me to you by every tie of affection and esteem, I will continue to be your sincere and faithful friend.
          
            Go: Washington
          
        